DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to filings received on 04/22/2020 for application 16/855,426.
Claim 1 being independent.
Claims 1-12 are currently pending and have been examined.

Examiners Note
Examiner encourages applicant to contact Examiner to discuss the errors in the instant application. Examiner believes that an interview will help to clear up the language and 112 (b) issues.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81. No new matter may be introduced in the required drawing.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit a drawing in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit a drawing will result in ABANDONMENT of the application.

Claim Objections
Claim 9 objected to because of the following informalities:  the claim mentions “EGC” without disclosing what EGC stands for as in claim 10, also the claim mentions a “MAC address” without explicitly writing out what . Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: The Drawings are missing. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims(s) 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the first limitation a "mobile communication module", a “secure mechanism” and a “track or local infrastructure”. There is insufficient antecedent basis for these limitation in the claim. The claims and the specification do not disclose what a “mobile communication module”, a “secure mechanism”, a “smartphone reading system (SLS)”, nor a “track or local infrastructure” are. We can assume that that they are either software or hardware modules. For the purpose of examination, we interpret a “mobile communication module”, a “secure mechanism”, and a “track or local infrastructure” as hardware modules i.e. smart phone device; and a “smartphone reading system (SLS)” as a software module i.e. mobile app or application.
Claim 2 recites a “communication module”. There is insufficient antecedent basis for this limitation in the claim. The claims and the specification do not disclose what a “communication module” is. We can assume that it 
Claim 2 recites a “solutions interaction”. There is insufficient antecedent basis for this limitation in the claim. The claims and the specification do not disclose what a “solutions interaction” is. We can assume that it is either a wired, wireless, email, mobile, … etc. interaction. For the purpose of examination, we interpret a solutions interaction as a mobile hardware device interaction.
Claims 3 & 4 recites a “main server”. There is insufficient antecedent basis for these limitation in the claims. The claims and the specification do not disclose what a “main server” is. We can assume that it is either a hardware or software server. For the purpose of examination, we interpret a main server as hardware server i.e. back-end server.
Claims 3 & 5 recites a “user’s session status”, “users” and a “user”. There is insufficient antecedent basis for these limitation in the claims. The claims and the specification do not disclose what a “user’s session status”, “user” nor “users” are. We can assume that it is either a hardwired or softwire session status or user/users. For the purpose of examination, we interpret a user’s session status as a softwire session status i.e. online status of a smartphone mobile application and the user/users as hardware i.e. user/users smartphone(s).
Claims 3 & 7 recite “sufficient information” and “sufficient resolution”. There is insufficient antecedent basis for these limitations in the claims. The claims and the specification do not disclose what “sufficient information” and “sufficient resolution” are. For the purpose of examination, we interpret “sufficient information” and “sufficient resolution” as positive data/actions.
Claims 3, 8, 9 & 10 recite “cell phone” or “cell phone application”. There is insufficient antecedent basis for these limitations in the claims. The claims and the specification do not disclose what “cell phone” or “cell phone application” are. For the purpose of examination, we interpret “cell phone” as a hardware module and a “cell phone application” as a software module.
Claim 4 recites a “security mechanisms”. There is insufficient antecedent basis for this limitation in the claim. The claims and the specification do not disclose what a “security mechanism” is. We can assume that that it is either a software or hardware module. For the purpose of examination, we interpret a security mechanism as a hardware device i.e. smart phone.
Claims 9 and 10 recite a “EGC”. There is insufficient antecedent basis for this limitation in the claim. The claims and the specification do not disclose what a “EGC” is. We can assume that that the Messaging and Key Management (EGC) systems are either a software or hardware systems. For the purpose of examination, we interpret the EGC as a hardware system i.e. users mobile phone device.
 Claims 5-8 and 10-12 recite “WIFI/BLE Beacons”, “Beacon”, “Beacons”, and “Beacon presence”. There is insufficient antecedent basis for this limitation in the claim. The claims and the specification do not disclose what a “Beacon” is nor a “Beacon presence”. We can assume that that the Beacon is either a software or hardware module. For the purpose of examination, we interpret a Beacon as a hardware device i.e. transponder or smartphone.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
Taking the computer elements out, Independent claim 1 merely recite the following: 
manage the interaction with interconnected systems such as track equipment, legacy systems and centralized key storage with secure data transfer protocols as needed; 
a secure mechanism for exchanging and storing application keys and other sensitive data to protect the application against digital thieves and cloning, and 
interact with payment systems.
Thus, under the broadest reasonable interpretation, the claim recites manage the interaction; exchanging and storing application keys and other sensitive data to protect the application against digital thieves and cloning, and interact with payment systems. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of a “mobile communication module“,  ”interconnected systems”, and a “smartphone reading system (SLS)” for managing the interaction, exchanging and storing application keys and other sensitive data, and interact with payment systems, are recited at a high level of generality i.e. as a generic memory and processor performing generic computer functions of storing data processing data. These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component, See MPEP § 2106.05(d). 
Therefore, mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application of Step 2A or provide an inventive concept in Step 2B. Therefore, independent claim 1 is ineligible and the dependent claims 2-12 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea, thus also found ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Denis Mars et al. (US 2020/0126058 A1, herein Mars)

As per claim 1. A secure identification system using smartphone, characterized by comprising of: 
a mobile communication module, to manage the interaction with interconnected systems such as track equipment, legacy systems and centralized key storage with secure data transfer protocols as needed (Mars ¶¶ [76, 81, 86-87, 89, 102 & 142]); 
a secure mechanism for exchanging and storing application keys and other sensitive data to protect the application against digital thieves and cloning (Mars ¶¶ [43, 45, 50-51, 56-57, 70, 72, 75-76 & 103-104]), and 
a smartphone reading system (SLS), installed on the track or local infrastructure to interact with payment systems (Mars ¶¶ [51-53, 81, 95, 114 & 180]).

As per claim 2, Mars teaches the system, according to claim 1, Mars further teaches: characterized by the fact that the communication module implements a set of application-level communication protocols to manage the solution's interaction with external applications (Mars ¶¶ [48, 86-87, 89, 93 & 95-97]).

As per claim 3, Mars teaches the system, according to claim 2, Mars further teaches: characterized by the fact that the endpoints used include: 
a client-side implementation for the solution configuration process, using a common Internet channel to exchange data with the main server to register, log in and manage the user's session status in the application when the application is online, without the need for the communication channel to be active at the time of the payment process (Mars ¶¶ [46, 49, 51, 65 & 103]), and 
a short-range network, based on interaction via Bluetooth low energy protocol as a data transport base, in which the cell phone application interacts with environment elements and provides sufficient information to complete the payment transaction (Mars ¶¶ [51, 53, 61, 80, 87-88, 93, 99 & 103]).

As per claim 4, Mars teaches the system, according to claim 1, Mars further teaches: characterized by the fact that the security mechanisms include secure protocols for exchanging keys with the main server and SLS subsystem, also including a secure data area in the mobile application to store the protocol keys, passwords and other sensitive data, which will be encrypted using a secure pair of keys during service registration (Mars ¶¶ [57, 59, 65, 75, 77, 127, 129, 131, & 141]).

As per claim 5, Mars teaches the system, according to claim 1, Mars further teaches: characterized by the fact that the smartphone reading system (SLS) has the basic functions of: 
receiving security keys sent by a centralized key server, and applying general security to the mobile system with this key exchange mechanism. The keys are required to encrypt and decrypt data that is being transmitted to prevent signal or transaction fraud (Mars ¶¶ [57, 59, 74, 115-118, 127, 129-132, 138 & 141]), 
validating the identity of the Beacon that gave rise to the transaction and the validity of its package  (Mars ¶¶ [73, 132 & 142], see ¶¶ [45-54, 59-61, 64-72, 104 & 151-152]) for further detail, and 
receiving data transmitted by a mobile payment application, including the identification of users and vehicles, used to charge the user who purchases the product or service (Mars ¶¶ [102, 106, 109, 120 & 151-152]).

As per claim 6, Mars teaches the system, according to claim 1, Mars further teaches: characterized by the fact that the WiFi/BLE Beacons are distributed at the operations site in order to locate the vehicle based on the RSSI and the Secure ID (of each Beacon). The effective distance between the Beacons and the geometric distribution depend on the speed of the vehicle, which, in turn, depends on the type of service being purchased (Mars ¶¶ [46, 58, 72, 97, 120, 136 & 140]).

As per claim 7, Mars teaches the system, according to claim 6, Mars further teaches: characterized by the fact that the RSSI and the secure ID provided by each beacon offer sufficient resolution between vehicles or individuals, in order to avoid cases of incorrect identification, the beacons are installed at appropriate positions and distances, according to the vehicle's detection speed requirements or space requirements for the environment in which the service is provided (Mars ¶¶ [47-49, 58, 60 & 67]).

As per claim 8, Mars teaches the system according to claim 1, Mars further teaches: characterized by the fact that the flow of detection of transactions, in the case of vehicles, occurs according to the following schedule of events: 
the Beacons continuously emit a Bluetooth Low Energy (BLE) or WiFi short-range data pack to vehicles in the entrance area (Mars ¶¶ [60, 67, 73, 93, 97, 103, 121, 132 & 140]); 
the vehicle recognizes when it is entering the area by detecting and reading the Beacon data pack from any of the sending Beacons (Mars ¶¶ [45-50, 60, 107-109 & 178]); 
as soon as the entrance area is detected, the cell phone application begins to send a BLE signal to be read by the SLS system, which contains the data that identifies the passing vehicle, and the acquisition of data from mobile applications in the vehicle is relayed by the SLS system to payment systems integrated with the SLS (Mars ¶¶ [47, 57, 58, 69-70 & 76]).

As per claim 9, Mars teaches the system according to claim 8, Mars further teaches: characterized by the fact that the initial identification of the data may use a unique identifier sent by the EGC or "MAC address" of the driver's cell phone (Mars ¶¶ [57, 69-70, 74-75 & 123]).

As per claim 10, Mars teaches the system according to claim 1, Mars further teaches: characterized by the fact that the SLS is composed of the local computer, which has the interface firmware needed to communicate with the Messaging and Key Management (EGC) systems, and a WiFi/BLE device, which reads the cell phone and the Beacons distributed in the operating area under a secure communication protocol (Mars ¶¶ [74-75, 77, 89, 100, 104 & 153]).

As per claim 11, Mars teaches the system, according to claim 1, Mars further teaches: characterized by the fact that the "Beacon presence" pack structure includes: 
the "COMPANY ID" or the "COMPANY ID" for finished products (Mars ¶ [129]); 
the "VBL ADVERTISING DATA," which has the format (Mars ¶ [107]): 
2 BYTES: Project ID = "eH," "eS" or "eD", among others (Mars ¶¶ [57, 61, 65 & 67]); 
2 BYTES: Manufacturer (Mars ¶¶ [45-46, 51 & 57]); 
4 BYTES: GROUP ID (Mars ¶¶ [52 & 76]); 
16 BYTES: encrypted with AES-128 (Mars ¶¶ [57, 116-118 & 127-132]), subdivided in: 
2 BYTES: Manufacturer (Mars ¶¶ [45-46, 51 & 57]);
4 BYTES: DEVICE ID (Mars ¶¶ [59 & 70]); 
2 BYTES: RFU (Mars ¶¶ [89-90 & 158]); 
4 BYTES: COUNTER; started at zero (when the Beacon is started for the first time) and increased every second (Mars ¶¶ [68, 71-72, 75 & 136-137]); 
4 BYTES: GROUP ID (Mars ¶¶ [52 & 76]).

As per claim 12, Mars teaches the system, according to claim 1, Mars further teaches: characterized by the fact that the structure of the vehicle identification package is derived from the specification of the Artifact Protocol used in the toll system, and includes: 
the "COMPANY ID" for non-final products 
the "ADVERTISING DATA VIRTUAL TAG" which has the format: 
2 BYTES: "PROJECT ID" = 'cA' or 'cI' (Mars ¶¶ [57, 61, 65 & 67]); 
3 BYTES: GROUP ID Virtual Tag (Mars ¶¶ [52, 69, 76, 98 & 134]); 
16 BYTES: Data encrypted with AES-128, subdivided in: 
5 BYTES: OBU-ID40 (Mars ¶¶ [57, 116-118 & 127-132]); 
11 BYTES: 11 MSB encrypted Beacon data (Mars ¶¶ [45-46, 51 & 57]); 
5 BYTES: 5 LSB encrypted Beacon data (Mars ¶¶ [45-46, 51 & 57]); 
1 BYTE: Beacon "GROUP ID" LSB (Mars ¶¶ [52 & 76]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/14/2022